911 F.2d 734
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Phyllis A. JONES-HUTCHINSON, Defendant-Appellant.
No. 90-5583.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears from the documents before the court that appellant filed a notice of appeal on April 20, 1990, from the district court's order denying her motion to delay the reporting date to serve her sentence.  This matter is moot as appellant was scheduled to report on April 25, 1990, and, thus, is already in custody and no live controversy remains.   See Deakins v. Monaghan, 484 U.S. 193, 199-200 (1988);  Neighbors Organized to Insure a Sound Environment, Inc. v. McArtor, 878 F.2d 174, 178 (6th Cir.1989).


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The motion for counsel is denied.